Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions

Applicant's election with traverse of Species E of claims 1, 7-10, 12, 14, 20-21 & 26-30 in the reply filed on 10-10-22 is acknowledged.  
-The traversal is on the ground(s) that “no undue burden for searching and examining the various dependent claims”{Remarks: page 10, ¶2}.  
-In reply, this is not found persuasive because at least the following reason(s): 
Species A, B, C, D, E and F are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations A, B, C, D, E and F have separate utilities such as
Species A of claims 1-2, 12, 14-15, 20-21, and 30 is directed to an indication of the first sampling interval, an indication of a capability of the first wireless communication device for analog beamforming {claim 1}, wherein the indication of the capability of the first wireless communication device for analog beamforming includes at least one of a number of antenna elements of a plurality of antenna elements of the first wireless communication device, a number of radio frequency (RF) chains of the first wireless communication device coupled with the plurality of antenna elements, or an indication of a capability to perform both a phase- and signal-strength-based channel estimate or a signal-strength-only-based channel estimate, or any combination thereof {claim 2}, classified in CPC H04L 2012/5679;
Species B of claims 1, 3, 12, 14, 16, 19, 20-21, 22 & 30 is directed to a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks {claim 1}, wherein the first sampling interval is a maximum sampling interval tolerable by the first wireless communication device or a specific requested sampling interval {claim 3}, classified in CPC H04L 47/24;
Species C of claims 1, 4-5, 12, 14, 17, 20-21, 23-24, and 30 directed to determining, based on motion of the first wireless communication device, a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks {claim 1},  wherein the determination of the first sampling interval is further based on a data rate requirement of the first wireless communication device or a latency requirement of the first wireless communication device, or both {claim 4}, or transmitting, to a second wireless communication device, first control information including: an indication of the first sampling interval... {claim 1}, wherein the first control information further includes an indication of a data rate requirement of the first wireless communication device or an indication of a latency requirement of the first wireless communication device, or both {claim 5}, classified in CPC H04L 43/08.
Species D of claims 1, 6, 12, 14, 18, 20-21, 25, and 30 directed to determining a speed or velocity associated with the motion of the first wireless communication device, wherein the determination of the first sampling interval is based on the speed or the velocity, and wherein the first control information further includes the speed or the velocity or an indication of a motion state of the first wireless communication device, or a combination thereof {claim 6}, classified in CPC H04L 47/30; 
Species E of claims 1, 7-10, 12, 14, 20-21, 26-29, and 30 directed to receiving, from the second wireless communication device after the transmission of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval; receiving, from the second wireless communication device via a set of antenna elements, a set of wireless reference signals for the channel estimation operation according to the second sampling interval; performing one or more measurements on the set of wireless reference signals obtained via one or more respective antenna elements of the set of antenna elements at each of the sampling instances of the set of sampling instances according to the second sampling interval; and performing the channel estimation operation based on the measurements to obtain a channel estimate for the multi-beam {claim 7}, classified in CPC H04L 12/413; and
Species F of claims 1, 12, 13, 14, 20-21, and 30 is directed to establishing a link with the second wireless communication device; performing a beam training operation with the second wireless communication device; selecting a first single beam from a set of single beams based on the performance of the beam training operation, each of the single beams in the set of single beams having a beam pattern with a single dominant peak; configuring a set of single-beam weights for the first single beam; receiving, from the second wireless communication device, control information via the first single beam based on the configuration of the set of single-beam weights; performing at least one measurement based on the control information received via the first single beam; and determining to switch to the multi-beam based on the performance of the at least one measurement {claim 13}, classified in CPC H04L 5/003. See MPEP § 806.05(d).

-However, after reconsideration, species A-E of claims 2-6, 15-19 & 22-25 would not cause burden if examined together with the elected species E of claims 1, 7-12, 14, 20-21 & 26-30, because it would have been obvious to an artisan to determine a speed or velocity associated with the motion of the first wireless communication as recited in claims 6, 18 & 25, and claims 2-5, 15-17, 19 & 22-24 are linking claims to elected claims 1, 9-12 & 28-29.  Therefore, the restriction of species A-D is hereby withdrawn and will be rejoined species E for examination.  
-The requirement is still deemed proper and is therefore made FINAL.



Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species F, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-10-22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-18-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101











35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claim(s) 1, 2-6, 12 & 21-25  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
-The Independent Claim(s) 1 & 21 recite(s) the series of steps of “determining, based on motion of the first wireless communication device, a first sampling interval for a set of sampling intances for a wireless channel estimation operation for generating a multi-beam, the multi-beam being associated with a beam pattern having multiple dominant peaks,”{claim 1, 21}, which is a method of organizing human activity that can be performed mentally {MPEP 2106.04(a)(2) Part( II)}; and “transmitting, to a second wireless communication device, first control information including: an indication of the first sampling interval, an indication of a capability of the first wireless communication device for analog beamforming, and a request for one or more wireless reference signals for use in generating the multi-beam”{claims 1, 21}, which is a method of organizing human activity by merely using a computer as a tool to perform the transmitting and/or receiving step in claims 1, 14, 21 & 30 {MPEP 2106.04(a)(2) Part (II)}, thus, this judicial exception is not integrated into a practical application. 
The claim(s) 2-6, 12 & 22-25 does/do not include additional elements {e.g., the claimed indication of the capability of the first wireless communication device for analog beamforming (claim 2), the claimed maximum sampling interval tolerable by the UE (claims 3 & 22), the claimed indication of data rate or latency (claims 4-5 & 23-24), the claimed determining a speed or velocity associated with the motion of the first wireless communication device (claim 6); the claimed wireless reference signal format (claims 12 & 25)} that are sufficient to amount to significantly more than the judicial exception {MPEP 2106.04(a)(2) Part (II)} because claims 6, 12 & 25 are the methods of organizing human activity by merely using a computer as a tool to set the maximum sampling interval in claims 3 & 22; to request at least one format of the wireless reference signals in claims 12 & 25 to indicate capability of the first wireless communication device in claim 2, to indicate data rate and latency in claims 4-5 & 23-24 and to perform determining steps in claim 6.    
Therefore, the claim(s) 1, 2-6, 12 & 21-25 is/are rejected under 35 U.S.C. 101.
In order for claims 1, 2-6, 12 & 21-25 to be eligible under 101, the claimed invention of claim 1 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for further investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966)); In reFisher, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-12, 14-20, 21, 22-29 & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 2-6, 12, 14-20, 21, 22-25 & 30 are vague and indefinite because it is not clear whether the multi-beam, that associated with a beam pattern having multiple dominant peaks, being generated (independent claims 1, 14, 21 & 30).
-Dependent claims 2-6, 12, 15-20, 22-25 & 26-29  are rejected in virtue of their dependencies on the independent claims 1, 14 and 21, respectively.

Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 14, 16-18, 20-25 & 30 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Deenoo (WO 2015/109153 A1).

Regarding Claim 1. (Original) 
A method for analog millimeter-wave beamforming at a first wireless communication device {Deenoo (WO 2015/109153 A1): WTRU, ¶0886-¶0088, e.g., ¶0886 wherein Systems, methods, and instrumentalities are disclosed that are associated with millimeter wave (mmW) measurements}, comprising: 
determining, based on motion of the first wireless communication device, a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi-beam {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU mobility status (e.g., location and/or speed of the mWTRU)}, the multi-beam being associated with a beam pattern having multiple dominant peaks {Deenoo: ¶0152 wherein FIG. 17 is a diagram 1700 of a beam pattern. The mWTRU beam forming may form the narrow beam pattern (such as, for example, is shown in FIG. 17) at the strongest angular direction, e.g., a line of sight (LOS) path estimated from beam measurement}; and 
transmitting, to a second wireless communication device {Deenno: Base Station ¶0886-¶0088}, first control information {Deenoo: ¶0886 wherein A mmW capable wireless transmit/receive unit WTRU may send a measurement gap request message associated with a mm W measurement to a mmW base station} including: an indication of the first sampling interval {Deenoo: ¶0886 wherein The measurement gap request message may include a measurement gap requirement (e.g., a request to add/remove/modify a measurement gap pattern ID, a gap length, a gap repetition period, a gap repetition period, or a gap purpose)}, an indication of a capability of the first wireless communication device for analog beamforming {Deenoo: ¶0887 wherein The measurement gap requirement may be based on at least one of a capability associated with the WTRU or a measurement status associated with the WTRU.  Example capabilities associated with the WTRU may include one or more of: a number of beams supported by the WTRU, a number of phase antenna arrays supported by the WTRU, or a number of simultaneous receive beams supported by the WTRU}, and a request for one or more wireless reference signals for use in generating the multi-beam {Deenoo: ¶0088 wherein A mmW network entity (e.g. first communication wireless device as claimed), such as a mmW base station, may send the measurement gap patterns to the WTRU, e.g., using a DCI, MAC control element, RRC signaling, etc.). For example, the mmW network entity may send a measurement gap pattern to the WTRU in a DCI associated with a control channel, see also ¶0226-¶0231 wherein the mm Base Station may signal the mWTRU with a measurement gap configuration, e.g., ¶0230 wherein The measurement gap configuration may account for a compromise between desired mobility performance vs degradation in throughput due to measurement overhead}.

Regarding Claim 2. (Currently Rejoined) The method of claim 1, wherein the indication of the capability of the first wireless communication device for analog beamforming includes at least one of a number of antenna elements of a plurality of antenna elements of the first wireless communication device, a number of radio frequency (RF) chains of the first wireless communication device coupled with the plurality of antenna elements, or an indication of a capability to perform both a phase- and signal-strength-based channel estimate or a signal-strength-only-based channel estimate, or any combination thereof {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU capability (e.g., number of PAAs, number of beams supported, support for analog or digital beamforming, support of two or more simultaneous RX beams, etc)}.

Regarding Claim 3. (Currently Rejoined) The method of claim 1, wherein the first sampling interval is a maximum sampling interval tolerable by the first wireless communication device or a specific requested sampling interval {Deenoo: ¶0230 wherein A mWTRU may report minimum measurement gap requirements based on mWTRU capability and measurement status to the serving mm Base Station, e.g., to allow for optimal measurement gap configuration}.

Regarding Claim 4. (Currently Rejoined) The method of claim 1, wherein the determination of the first sampling interval is further based on a data rate requirement of the first wireless communication device or a latency requirement of the first wireless communication device, or both {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU capability. The measurement gap configuration may account for a compromise between desired mobility performance vs degradation in throughput due to measurement overhead; see also ¶0095 wherein mWTRU may employ narrow beam forming in both transmit and receive directions, e.g., to ensure satisfactory link budget for high-throughput and low-latency traffic data (e.g. mWTRU capability, emphasis added)}.

Regarding Claim 5. (Currently Rejoined) The method of claim 1, wherein the first control information further includes an indication of a data rate requirement of the first wireless communication device or an indication of a latency requirement of the first wireless communication device, or both {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU capability. The measurement gap configuration may account for a compromise between desired mobility performance vs degradation in throughput due to measurement overhead; see also ¶0095 wherein mWTRU may employ narrow beam forming in both transmit and receive directions, e.g., to ensure satisfactory link budget for high-throughput and low-latency traffic data (e.g. mWTRU capability, emphasis added)}.


Regarding Claim 6. (Currently Rejoined) The method of claim 1, further comprising determining a speed or velocity associated with the motion of the first wireless communication device, wherein the determination of the first sampling interval is based on the speed or the velocity, and wherein the first control information further includes the speed or the velocity or an indication of a motion state of the first wireless communication device, or a combination thereof {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on  mWTRU mobility status (e.g., location and/or speed of the mWTRU)}.

Regarding Claim 12. (Original) The method of claim 1, wherein the one or more wireless reference signals include at least one of periodically configured channel state information reference signals (CSI-RSs), aperiodically configured CSI-RSs, multi-beam-specific reference signals, or synchronization signal blocks (SSBs) {Deenoo: ¶0127 wherein a  Beam-Specific Reference Signal (BSRS) may be a sequence per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for PDDCCH, fine beam tracking, beam measurement, etc. It may implicitly carry beam identity information. There may be different types of BSRS; see also ¶0128 wherein the PDDCCH may operate in a transmit/receive narrow beam pair and may apply similar multiple user access. The PDDCCH may consist of a common PDDCCH and a dedicated PDDCCH in certain design solutions. The dedicated PDDCCH may associate with a PDDDCH on a per-TTI basis and may not carry beam specific information. A common PDDCCH may include beam-specific information such as segment identity for an mWTRU to identify the transmit beam. An mWTRU may read the common PDDCCH first to find out if it is scheduled and which mmW beam pair to be used}.  

Regarding Claim 14. (Original) 
A method for analog millimeter-wave beamforming at a first wireless communication device {Deenoo (WO 2015/109153 A1): ¶0886-base station}, comprising: 
receiving, from a second wireless communication device {Deenoo: WTRU, ¶0886-¶0088}, first control information including: an indication of a first sampling interval for a channel estimation operation for a multi-beam associated with a beam pattern having multiple dominant peaks, an indication of a capability of the second wireless communication device for analog beamforming, and a request for one or more wireless reference signals for use by the second wireless communication device in generating the multi-beam {Deenoo: ¶0886 wherein the WTRU may send the measurement gap request message to a mmW base station. The measurement gap request message may include a measurement gap requirement (e.g., a request to add/remove/modify a measurement gap pattern ID, a gap length, a gap repetition period, a gap repetition period, or a gap purpose)}; 
transmitting, to the second wireless communication device after the reception of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval {Deenoo: ¶0886 wherein The WTRU may receive a first measurement gap pattern and a second measurement gap pattern (e.g., from the mmW base station). ¶0887 wherein The measurement gap requirement may be based on at least one of a capability associated with the WTRU or a measurement status associated with the WTRU. Example capabilities associated with the WTRU may include one or more of: a number of beams supported by the WTRU, a number of phase antenna arrays supported by the WTRU, or a number of simultaneous receive beams supported by the WTRU. Each measurement gap pattern may be associated with respective configuration parameters. Example configuration parameters may include one or more of: a measurement gap pattern ID, a gap length, a gap repetition period, a gap repetition period, or a gap purpose, where a gap purpose may be related to an activity associated with a gap pattern}; and 
transmitting, to the second wireless communication device, one or more wireless reference signals according to the second sampling interval {Deenoo: ¶0088 wherein A mmW network entity (e.g. first communication wireless device as claimed), such as a mmW base station, may send the measurement gap patterns to the WTRU, e.g., using a DCI, MAC control element, RRC signaling, etc.). For example, the mmW network entity may send a measurement gap pattern to the WTRU in a DCI associated with a control channel, see also ¶0226-¶0231 wherein the mm Base Station may signal the mWTRU with a measurement gap configuration, e.g., ¶0230 wherein The measurement gap configuration may account for a compromise between desired mobility performance vs degradation in throughput due to measurement overhead}.  

Regarding Claim 15. (Currently Rejoined) The method of claim 14, wherein the indication of the capability of the second wireless communication device for analog beamforming includes at least one of a number of antenna elements of a plurality of antenna elements of the second wireless communication device, a number of radio frequency (RF) chains of the second wireless communication device coupled with the plurality of antenna elements, or an indication of a capability to perform both a phase- and signal-strength-based channel estimate or a signal-strength-only-based channel estimate, or any combination thereof {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU capability (e.g., number of PAAs, number of beams supported, support for analog or digital beamforming, support of two or more simultaneous RX beams, etc)}.

Regarding Claim 16. (Currently Rejoined) The method of claim 14, wherein: the first sampling interval is a maximum sampling interval tolerable by the second wireless communication device, and wherein the method further includes determining the second sampling interval based on the maximum sampling interval; or the first sampling interval is a specific requested sampling interval, and wherein the method further includes determining the second sampling interval based on the requested sampling interval {Deenoo: ¶0230 wherein A mWTRU may report minimum measurement gap requirements based on mWTRU capability and measurement status to the serving mm Base Station, e.g., to allow for optimal measurement gap configuration}.

Regarding Claim 17. (Currently Rejoined) The method of claim 14, wherein the first control information further includes a data rate requirement of the second wireless communication device or a latency requirement of the second wireless communication device, or both, and wherein the method further includes determining the second sampling interval further based on the data rate requirement or the latency requirement of the second wireless communication device, or both {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on one or more of mWTRU capability. The measurement gap configuration may account for a compromise between desired mobility performance vs degradation in throughput due to measurement overhead; see also ¶0095 wherein mWTRU may employ narrow beam forming in both transmit and receive directions, e.g., to ensure satisfactory link budget for high-throughput and low-latency traffic data (e.g. mWTRU capability, emphasis added)}.

Regarding Claim 18. (Currently Rejoined) The method of claim 14, wherein the first control information further includes an indication of a motion state of the second wireless communication device, and wherein the method further includes determining the second sampling interval based on the motion state {Deenoo: ¶0230 wherein The length and periodicity of measurement gap configuration may be dependent on  mWTRU mobility status (e.g., location and/or speed of the mWTRU)}.

Regarding Claim 20. (Original) The method of claim 14, wherein the transmitted one or more wireless reference signals include at least one of periodically configured channel state information reference signals (CSI-RSs), aperiodically configured CSI-RSs, multi-beam-specific reference signals, or synchronization signal blocks (SSBs) {Deenoo: ¶0127 wherein a  Beam-Specific Reference Signal (BSRS) may be a sequence per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for PDDCCH, fine beam tracking, beam measurement, etc. It may implicitly carry beam identity information. There may be different types of BSRS; see also ¶0128 wherein the PDDCCH may operate in a transmit/receive narrow beam pair and may apply similar multiple user access. The PDDCCH may consist of a common PDDCCH and a dedicated PDDCCH in certain design solutions. The dedicated PDDCCH may associate with a PDDDCH on a per-TTI basis and may not carry beam specific information. A common PDDCCH may include beam-specific information such as segment identity for an mWTRU to identify the transmit beam. An mWTRU may read the common PDDCCH first to find out if it is scheduled and which mmW beam pair to be used}.  

Regarding Claim 21. (Original) 
-Claim 21 is rejected with the same reasons as set forth in claim 1, and further as following:
A user equipment (UE){Deenoo: WTRU 102-Fig.1B}, comprising: 
at least one processor {Deenoo: processor 118-Fig.1B}; and 
at least one memory {Deenoo: memory 130 & 132 in Fig.1B & ¶0863 wherein  the processor 1 18 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132} communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, is configured to cause the UE to: 
determine, based on motion of the UE, a first sampling interval for a set of sampling instances for a wireless channel estimation operation for generating a multi- beam, the multi-beam being associated with a beam pattern having multiple dominant peaks; and 
transmit, to a base station, first control information including: an indication of the first sampling interval, an indication of a capability of the UE for analog beamforming, and a request for one or more wireless reference signals for use in generating the multi- beam.  

Regarding Claim 22. (Currently Rejoined) The UE of claim 21, wherein the first sampling interval is a maximum sampling interval tolerable by the UE or a specific requested sampling interval.
-Claim 22 is rejected with the same reasons as set forth in claims 1, 3 & 21.

Regarding Claim 23. (Currently Rejoined) The UE of claim 21, wherein the determination of the first sampling interval is further based on a data rate requirement of the UE or a latency requirement of the UE, or both.
-Claim 23 is rejected with the same reasons as set forth in claims 1, 4 & 21.

Regarding Claim 24. (Currently Rejoined) The UE of claim 21, wherein the first control information further includes an indication of a data rate requirement of the UE or an indication of a latency requirement of the UE, or both.
-Claim 24 is rejected with the same reasons as set forth in claims 1, 5 & 21.

Regarding Claim 25. (Currently Rejoined) The UE of claim 21, wherein the code, when executed by the at least one processor, is further configured to determine a speed or velocity associated with the motion of the UE, wherein the determination of the first sampling interval is based on the speed or the velocity, and wherein the first control information further includes the speed or the velocity or an indication of a motion state of the UE, or a combination thereof.  
-Claim 25 is rejected with the same reasons as set forth in claims 1, 6 & 21.

Regarding Claim 30. (Original) 
-Claim 30 is rejected with the same reasons as set forth in claim 14 and further as following:
A base station {Deenoo: Base Station 114-Figs.1A-1B and ¶0058 wherein Fig.1B also depicts the base station in Fig.1A}, comprising: 
at least one processor {Deenoo: processor 118-Fig.1B & ¶0058}; and 
at least one memory {Deenoo: memory 130 & 132 in Fig.1B, ¶0058 & ¶0863 wherein the processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132} communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, is configured to cause the base station to: 
receive, from a user equipment (UE), first control information including: an indication of a first sampling interval for a channel estimation operation for a multi-beam associated with a beam pattern having multiple dominant peaks, an indication of a capability of the UE for analog beamforming, and a request for one or more wireless reference signals for use by the UE in generating the multi-beam; 
transmit, to the UE after the reception of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval; and 
transmit, to the UE, one or more wireless reference signals according to the second sampling interval.

Allowable Subject Matter
Claims 7-11, 19 and 26-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 7-11=. The prior art fails to teach the method of claim 1, further comprising: 
receiving, from the second wireless communication device after the transmission of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval; 
receiving, from the second wireless communication device via a set of antenna elements, a set of wireless reference signals for the channel estimation operation according to the second sampling interval; 
performing one or more measurements on the set of wireless reference signals obtained via one or more respective antenna elements of the set of antenna elements at each of the sampling instances of the set of sampling instances according to the second sampling interval; and 
performing the channel estimation operation based on the measurements to obtain a channel estimate for the multi-beam.  

Regarding Claim 19=. (Currently Rejoined) The prior art fails to teach the method of claim 14, wherein the first control information further includes an indication of a maximum duration of time by which the multi-beam weights can be used that is tolerable by the second wireless communication device, wherein the method further includes determining the second sampling interval based on the indication of the maximum duration of time.

Regarding Claims 26-29=. (Original) The prior art fails to teach the UE of claim 21, wherein the code, when executed by the at least one processor, is further configured to: 
receive, from the base station after the transmission of the first control information, second control information including an indication of a second sampling interval for the set of sampling instances, the second sampling interval being the same as or different than the first sampling interval; 
receive, from the base station via a set of antenna elements, a set of wireless reference signals for the channel estimation operation according to the second sampling interval; 
perform one or more measurements on the set of wireless reference signals obtained via one or more respective antenna elements of the set of antenna elements at each of the sampling instances of the set of sampling instances according to the second sampling interval; and 
perform the channel estimation operation based on the measurements to obtain a channel estimate for the multi-beam.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (CN 109150335 A) discloses a measuring method and device of target terminal uplink signal strength under a complicated environment, the positioning device monitoring of the transmitted signal and the related information for demodulating data of descrambling and decoding operation, but also can accurately measure the uplink signal of a certain target terminal, under the complex environment of scene signal superposed under the scene can be weighted to distinguish by CRC check target to be detected terminal signal and the interference signal. so as to realize the technical effect of improving the target terminal uplink signal measurement accuracy {Fig.1}.

Ao (CN 114598584 A) discloses the technical field of wireless communication, claims a fine frequency offset estimation method and device in wireless communication system. The method comprises: receiving the data frame and locating the data frame to the protective interval intercepting the first test sequence of the first predetermined length from the preset sampling point of the protection interval sequence, protecting the interval comprises starting, middle and ending sampling point, the preset sampling point is the sampling point between the middle sampling point and the ending sampling point; calculating the channel estimation value according to the first test sequence and the reference signal; intercepting the second test sequence with the second preset length from the last signal sampling point of the first test sequence; calculating the channel equalization value according to the channel estimation value and the second test sequence; calculating the fine frequency offset estimation value according to the channel equalization value and the reference signal. The invention can improve the precision of the fine frequency offset estimation of the wireless communication system, the precision of the frequency offset estimation can reach about 10Hz {Fig.1}.

Gaal (US 20100074343 A1) discloses techniques for transmitting reference signal and data using cyclic shifts of a base sequence. The base sequence may have good correlation properties, and different cyclic shifts of the base sequence may be orthogonal to one another. A user equipment (UE) may send at least one reference signal on assigned resources using at least one cyclic shift of the base sequence. The UE may send data on the assigned resources using at least one other cyclic shift of the base sequence. For each reference signal, the UE may modulate a cyclic shift of the base sequence with a known modulation symbol. For data, the UE may modulate each cyclic shift of the base sequence used for data with a data modulation symbol. Multiple UEs may share the same resources. Each UE may be assigned a different set of cyclic shifts among all cyclic shifts available for the resources {Figs.6-14}.

Luo (US 20110128909 A1) discloses techniques for efficiently multiplexing a reference signal and data on different sets of subcarriers in the same symbol period are described. In one design, a user equipment (UE) performs a discrete Fourier transform (DFT) on a set of modulation symbols for data to obtain data symbols. The UE also obtains reference symbols generated based on a reference signal sequence corresponding to a cyclic shift of a base sequence. The UE maps the reference symbols to a first set of subcarriers and maps the data symbols to a second set of subcarriers. The UE then generates a transmission symbol based on the mapped reference symbols and the mapped data symbols. The UE may also transmit reference signals and data (i) in multiple symbol periods of a slot or a subframe and/or (ii) from multiple antennas using frequency division multiplexing (FDM) or code division multiplexing (CDM) {Figs.9-10}.

Shelby (US 9762347 B2) discloses a method for operating a transmitting device to communicate with a receiving device. The method includes the step of the transmitting device selecting a root index value from a set of root index values. The method further includes the step of the transmitting device generating a frequency domain Constant Amplitude Zero Auto-Correlation sequence based on the selected root index value. The method further includes the step of the transmitting device modulating the Constant Amplitude Zero Auto-Correlation sequence by a pseudo-noise sequence. The method further includes the step of the transmitting device generating an Orthogonal Frequency Division Multiplexing symbol, wherein the frequency domain Constant Amplitude Zero Auto-Correlation sequence modulated by the pseudo-noise sequence defines subcarrier values for the Orthogonal Frequency Division Multiplexing symbol. The method further includes the step of the transmitting device transmitting the Orthogonal Frequency Division Multiplexing symbol as an initial Orthogonal Frequency Division Multiplexing symbol of a preamble of a frame to the receiving device {Figs.10-11}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464